DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

2.	Claims 1-31 are pending in the instant application.  Claims 1-18 and 24-30 have been withdrawn from further consideration as being drawn to a nonelected invention 

3.	Claims 19-23 and 31 are under consideration in this Office Action.

4.	In view of the claim amendment and arguments filed 10/11/2022 all previous claim objections and/or rejections have been withdrawn in favor of the instant rejections on the claims stated below.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 19 recites the phrase “wherein a foreign gene is introduced into the E. coli  to make the E. colt capable of producing the isoprene, the foreign gene comprises: a gene encoding isoprene synthase; a gene encoding an enzyme with function of acetvacetvl-CoA synthase; a gene encoding an enzyme with function of HMG-CoA reductase: a gene encoding HMG-CoA synthase; a gene encoding mevalonate kinase; a gene encoding mevalonate diphosphate carboxylase: a gene encoding phosphomevalonate kinase; and a gene encoding isoprenyl pyrophosphate isomerase” which renders the claim vague and indefinite since it is unclear if the claimed E. coli comprises several genes encoding several enzymes and/or proteins.  Dependent claims 20-23 are also rejected because they do not correct the defect.
	For examination purposes it is assumed that the E. coli comprises any one gene of any nucleotide sequence and structure encoding any one enzyme or protein of any amino acid sequence and structure.

	Claim 22 recites the phrase “gene encoding the recA protein has a nucleotide sequence of SEQ ID NO: 76” which renders the claim vague and indefinite since it is unclear if the gene has the entire full length nucleotide sequence of SEQ ID NO: 76 or any part of SEQ ID NO: 76. 
Amending the claim to recite “the nucleotide sequence of SEQ ID NO: 76” would aid in overcoming the rejection.

	Claim 23 recites the phrase “the foreign gene comprises: a gene of SEQ ID NO: 1 encoding isoprene synthase derived from Populus trichocarpa; a gene of SEQ ID NO: 2 encoding an the enzyme with functions of acetyacetyl-CoA synthase derived from Enterococcusfaecalis and HMG-CoA reductase, simultaneously; a gene of SEQ ID NO: 3 encoding HMG-CoA synthase derived from Enterococcusfaecalis; a gene of SEQ ID NO: 4 encoding mevalonate kinase derived from Streptococcus pneumoniae; a gene of SEQ ID NO: 5 encoding mevalonate diphosphate carboxylase derived from Streptococcus pneumoniae; a gene of SEQ ID NO: 6 encoding phosphomevalonate kinase derived from Streptococcus pneumoniae; and a gene of SEQ ID NO: 7 encoding isoprenyl pyrophosphate isomerase derived from Escherichia coli MG 1655” which renders the claim vague and indefinite since the meaning of the phrase “a gene of SEQ ID NO” is not known and not defined in the claim, and  it is unclear if the claimed E. coli comprises several genes encoding several enzymes and/or proteins.   
For examination purposes it is assumed that the E. coli comprises any one gene comprising any part of the nucleotide sequence SEQ ID NO encoding any one enzyme or protein of any amino acid sequence and structure.



	Claim Rejections - 35 U.S.C. § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.	Claim 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US20130122562 (05/16/2013; reference of record) in view of Phue et al. (Biotechnol Bioeng. 2008 Nov 1;101(4):831-6; reference of record), Accession V00328 (18-APR-2005; reference of record), Kalderon et al.  (PLoS One. 2014 Dec 3;9(12):e114380, pages 1-14; reference of record).
According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims. As stated above it is assumed that the E. coli comprises any one gene comprising any part of the nucleotide sequence SEQ ID NO encoding any one enzyme or protein of any amino acid sequence and structure.

US20130122562 teaches a recombinant microorganism including E.coli capable of producing isoprene and isoprene production with the use of such recombinant microorganism with good efficiency where the acetoacetyl-CoA synthase gene encoding an enzyme capable of synthesizing acetoacetyl-CoA from malonyl-CoA and acetyl-CoA and one or more genes involved in isoprene biosynthesis that enables synthesis of isoprene from acetoacetyl-CoA are introduced into a host microorganism.  See entire publication and claims especially claims 1-27 and paragraph [0262].  The teachings of the reference differ from the claims in that the gene encoding the E.coli recA protein is not attenuated or deleted.

Phue et al. teaches that modified Escherichia coli B (BL21) is a superior producer of plasmid DNA compared with Escherichia coli K (DH5alpha) where the Escherichia coli B (BL21) is mutated by deleting both recA and endA (see Materials and Methods section, Results section, and pages 832-834).

Accession V00328 teaches the nucleotide sequence having 100% identity to SEQ ID NO: 76 encoding the recA protein of E.coli (see attached alignment).

Kalderon et al.  teaches E.coli MG1655 which was used in studies of the SOS response in  strains deficient in the expression of the mazEF pathway (see entire publication especially Results section and pages 2-10)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention by attenuating or deleting the gene encoding the E.coli recA protein taught by Accession V00328 in the E.coli taught by US20130122562, Phue et al., or Kalderon et al.  to obtain the an E.coli transformant for producing isoprene having a deletion of the gene encoding recA protein.  One of ordinary skill in the art would have been motivated to do this in order to obtain an E.coli transformant having a deletion of the gene encoding recA protein which can produce large amounts of isoprene.  Since Phue et al. teaches that modified Escherichia coli B (BL21) is a superior producer of plasmid DNA compared with Escherichia coli K (DH5alpha) where the Escherichia coli B (BL21) is mutated by deleting both recA and endA, then one of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success that plasmids comprising acetoacetyl-CoA synthase gene encoding an enzyme capable of synthesizing acetoacetyl-CoA from malonyl-CoA and acetyl-CoA and one or more genes involved in isoprene biosynthesis that enables synthesis of isoprene from acetoacetyl-CoA can be stably expressed in recA deficient E.coli host cells.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time the invention was made, and was as a whole clearly prima facie obvious.
Amending the claim to recite the following would aid in overcoming the rejection:  an E.coli transformant comprising a deletion of the gene encoding a recA protein, and comprising the nucleotide sequence of SEQ ID NO: 1 encoding isoprene synthase, the nucleotide sequence of SEQ ID NO: 2 encoding an enzyme with functions of acetoacetyl-CoA synthase and HMG-CoA reductase, the nucleotide sequence of SEQ ID NO: 3 encoding HMG-CoA synthase, the nucleotide sequence of SEQ ID NO: 4 encoding mevalonate kinase, the nucleotide sequence of SEQ ID NO: 5 encoding mevalonate diphosphate carboxylase, the nucleotide sequence of SEQ ID NO: 6 encoding phosphomevalonate kinase, and the nucleotide sequence of SEQ ID NO: 7 encoding isoprenyl pyrophosphate isomerase where the E.coli transformant produces increased amounts of isoprene compared to wild type E.coli.



Conclusion

9.	Claim 31 is allowed.

10	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652